Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Following a jury trial, David Hill was convicted of conspiracy to commit offenses against the United States, 18 U.S.C. § 371 (2006), three counts of armed bank robbery, 18 U.S.C. § 2113(a), (d) (2006), and three counts of use of a firearm during a crime of violence, 18 U.S.C. § 924(g) (2006). Hill was sentenced, in December 2001, to an aggregate term of 984 months’ imprisonment. On direct appeal, this court affirmed Hill’s convictions and sentence. See United States v. Hill, 78 Fed.Appx. 223 (4th Cir.2003). In September 2011, Hill filed another notice of appeal of the criminal judgment. However, because we have previously affirmed this criminal judgment, we dismiss the appeal as dupli-cative and untimely. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.